DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 and 18-19 are pending under this Office action.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 is incorrectly dependent on the canceled claim 17.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Song, etc. (US 20130315475 A1) in view of Wang (US 20070032898 A1).
Regarding claim 1, Song teaches that a body shape indicator device (See Song: Fig. 1, and [0257], “Fitting and Pattern Alteration: A Multi-Method Approach. New York: Fairchild Fashion and Merchandising Group.), which represent the indicators of the five basic components of fit: ease, line, grain, balance, and set”) comprising:

receive a three-dimensional (3D) model of a person generated using a scanner (See Song: Fig. 1, and [0237], “Mass customization and automated custom clothing have recently been regarded as promising methods for the apparel industry to create well-fitting clothing for consumers; 3D body scanners are useful tools in implementing these processes. Brooks Brothers uses a 3D body scanner in their Manhattan retail store in New York to collect customers' measurements to create customized suits and utilizes their own custom patternmaking system to create an individual pattern based on his body measurements (Haisley, T. (2002, February). Brooks Brothers digital tailors measure up. Bobbin, 26-30). Lori Coulter produces custom-made swim suits using their `TrueMeasure` process. Customers' measurements are taken from 3D body scanners in their store ([TC].sup.2. (2009). Custom clothing. Retrieved Apr. 4, 2010, from http://www.tc2.com/news/3 dbody.html). Expert consultants analyze each customer's body type, and provide the consumer with suggestions about flattering swimsuit styles for her body type. By providing fit that is individualized on the 
calculate the volume of at least first and second parts of the person’s body from the 3D model (See Song: Fig. 10, and [0209], “Once all of the final variables were chosen, an additional PCA was performed with the two variables corresponding to PC4 and PC5 removed. Analysis of the remaining variables yielded 82.1% of the variations explained by three PCs with eigenvalues 1.0 and greater (with 10 total variations in the sample): PC1=30.7%, PC2=27.8% and PC3=23.6%. The three PCs were considered as appropriate for the cluster analysis since each PC had three or four variables which had high loadings for only their PC, as shown in Table 7 (FIG. 10). PC1 can be interpreted as `waist to top hip silhouette`, PC2 as `top hip to hip silhouette`, and PC3 as `buttocks prominence`. As shown in FIG. 3, each PC can clearly represent a distinctive shape from either the silhouette or profile view of the body. These PC scores were saved in the dataset, and used for the cluster analysis”); and
a body shape calculator arranged to calculate an indication of the person's body shape based on one or more ratios between volumes of the first and second parts (See Song: Figs. 1-2, and [0078], “The second method of categorization (b) is based on circumference measurement ratios between bust, waist, high hip, abdomen, and hip. Simmons created one body shape categorization system of this type”), wherein the body shape indication is an indication of a body type selected from a predefined list of body shapes (See Song: Fig. 2, and [0072], “In another embodiment, the method uses buttocks angle and fifteen proportional measures of widths, depths, front/back depths, girths, and front/back girths of key lower body locations. In another embodiment, lower body shape groups can be categorized by K-means cluster analysis 
However, Song fails to explicitly disclose that a body volume calculator.
However, Wang teaches that a body volume calculator (See Wang: Figs. 1-4, and [0052], “means for deriving from the personal morphological data personal volumetric, dimensional, and angular data as resulting from the volumetric, dimensional, and angular criteria, and recording the personal volumetric, dimensional, and angular data”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Song to have a body volume calculator as taught by Wang in order to generates three-dimensional digital data highly representative of the structure of a subject, without requiring heavy digitization (See Wang: Fig. 2, and [0020], “Therefore the goal of the present invention is to alleviate the above mentioned drawbacks of the prior art and to generate three-dimensional digital data highly representative of the body of a subject under consideration, irrespective of his/her age, sex and ethnic background, without the need for heavy digitization”). Song teaches a method and system that may classify the human body shape based on the principal component analysis of the 3D body scan image 
Regarding claim 2, Song and Wang teach all the features with respect to claim 1 as outlined above. Further, Wang teaches that the body shape indicator device of claim 1, wherein the body volume calculator is arranged to calculate the volume of a third part of the person’s body from the 3D model (See Wang: Figs. 1-4, and [0040], “volumetric criteria defined by a group of values comprising at least: neck girth, chest girth, waist girth, hip girth”); and
the body shape calculator is arranged to calculate the indication of the person’s body shape based on one or more ratios between volumes of the first, second and/or third parts (See Wang: Figs. 1-4, and [0128], “6. The height/weight ratio of the torso of the reference virtual dummy body--the virtual dummy body is without head or feet. This torso possesses a fixed volume that can be calculated using the relevant functionality of an open high-end 3D computer graphics software package such as MAYA .RTM.. As the size expands, the proportional volume expands, however the height expands much less than girth. This height/weight ratio can be calculated applying MAYA.RTM.. This is at present a table kept for information in case of future research. This is not a parameter used in UBPIS search”).
Regarding claim 3, Song and Wang teach all the features with respect to claim 2 as outlined above. Further, Wang teaches that the body shape indicator device of claim 2, wherein 
Regarding claim 4, Song and Wang teach all the features with respect to claim 1 as outlined above. Further, Song teaches that the body shape indicator device of claim 1, farther comprising:
the scanner arranged to obtain scan date and generate the 3D model of the person from the scan data (See Song: Fig. 1, and [0045], “FIG. 2. Measurement procedures and landmarks used to derive SizeUSA data from body scans for the measurements used in the final analysis described in Section 6.1, Example 1. A total of 14 drops and 1 angle were calculated: Drop values of girths (hip to waist, top hip to waist, and hip to top hip {1-3}), drop values of back arcs (hip to waist, top hip to waist, and hip to top hip {4-6}), drop values of front arcs (hip to waist, top hip to waist, and hip to top hip {7-9}), drop values of widths (hip to waist {10}), drop values of depths (hip to waist {11}), drop value of back depths (hip to waist {12}), and drop values of front depths (abdomen to waist, and abdomen to hip {13-14}), and buttocks angle {15}”).
Regarding claim 5, Song and Wang teach all the features with respect to claim 1 as outlined above. Further, Song teaches that a body shape indicator device according to claim 1, wherein the first and second parts comprise first and second parts of the person’s torso (See Song: Fig. 1, and [0077], “The first method (a) is related to the visual method of shape determination. A method described by Connell et al. (Connell, L. J., Ulrich, P. V., Brannon, E. L., 
Regarding claim 6, Song and Wang teach all the features with respect to claim 5 as outlined above. Further, Song teaches that a body shape indicator device according to claim 5, wherein the first and second parts are chosen from: 
(i) two of: chest, abdomen and pelvis (See Song: Fig. 1, and [0017], “In another embodiment, primary body locations from which shape-defining measurements can be taken can include, but are not limited to, upper body areas such as chest, bust, underbust, acromion and shoulders; lower body areas such as waist, high hip, hip, crotch, buttocks and abdomen; areas of the extremities such as thigh, kneecap, calf, ankle, foot, bicep, elbow, forearm and wrist; and neck and head”); and 
(ii) torso below the waist and torso above the waist (See Songs: Fig. 1-2, and [0088], “The method can also comprise the step of including various types of shape-defining 
Regarding claim 7, Song and Wang teach all the features with respect to claim 1 as outlined above. Further, Song teaches that a body shape indicator device according to claim 1, in which the body volume calculator is arranged to calculate the volume of further predetermined parts of the person’s body, which are used by the body shape calculator to calculate the indication of the person’s body shape (See Song: Figs. 1-2, and [0088], “The method can also comprise the step of including various types of shape-defining measurements, such as width, front/back depth, arc measurements and the drop values between measurements of primary body locations (i.e., body landmarks or locations of interest) instead of simple circumference and length measurements. Primary body locations from which shape-defining measurements can be taken are well known in the art, and include, but are not limited to, upper body areas such as chest, bust, underbust, acromion and shoulders; lower body areas such as waist, high hip, hip, crotch, buttocks and abdomen; areas of the extremities such as thigh, kneecap, calf, ankle, foot, bicep, elbow, forearm and wrist; and neck and head”).
Regarding claim 8, Song and Wang teach all the features with respect to claim 1 as outlined above. Further, Song teaches that a body shape indicator device according to claim 1, 
Regarding claim 9, Song and Wang teach all the features with respect to claim 1 as outlined above. Further, Wang teaches that a body shape indicator device according to claim 1, in which the device is arranged to calculate the volume of a total of three body parts, the three body parts being chest, pelvis and abdomen (See Wang: Fig. 1, and [0199], “It should be noted that since there are substantial specific data defining the UBPIS virtual body, new functional applications of this body profile data (such as body volumes and height/weight ratios) will define the new search criterion to locate the body easily. This search engine is upwardly expandable”).
Regarding claim 10, Song and Wang teach all the features with respect to claim 1 as outlined above. Further, Song teaches that a body shape indicator device according to claim 1, in which the device is arranged to calculate the volume of a total of seven body parts, the seven body parts being left arm, right arm, left leg, right leg, chest, abdomen, and pelvis (See Song: Figs. 1-2, and [0088], “The method can also comprise the step of including various types of 
Regarding claim 12, Song and Wang teach all the features with respect to claim 1 as outlined above. Further, Song teaches that a body shape indicator device according to claim 1, in which the body shape indicator device is additionally arranged to calculate linear measurements from the 3D model (See Song: Figs. 1-2 and 8, and [0190], “Since this study focused on body shape analysis regardless of body size, the strength of the relationship between weight (a representative measurement related to body size) and 33 variables (18 raw measurements and 15 drops) was examined by running bivariate correlation analysis using the statistical package SPSS 17.0. If there was a weak linear relationship between weight and a measurement, it was considered a shape-related variable. Out of 18 raw measurements, the buttocks angle had only a low correlation value (r=0.088, p&lt;0.01). Most drops also had low correlation values (r=-0.281 to 0.345, p&lt;0.05), with the exception of the hip girth to max-thigh girth drop (r=0.696, p&lt;0.01). Bivariate correlation analysis found that there were weak linear relationships between weight and 15 variables (buttocks angle and 14 drops). Linear relationships such as a curvature relationships not revealed in single correlation calculation 
claim 13, Song and Wang teach all the features with respect to claim 1 as outlined above. Further, Song teaches that a body shape indicator device according to claim 1, in which the body shape indicator device is additionally arranged to provide a graphic code encoding at least one of the indicator of the person’s body shape and measurements of the person (See Songs: Fig. 1-2, and [0134], “Machine-learning systems and methods are also provided for generating good-fit patterns from a foundation pattern representation and a set of derived body measurements from a 3D body scan. In one embodiment, the machine-learning system can comprise a parametric model that encodes a template pattern to a customizable parametric representation and a learning system for predicting model parameters for a good fit for a set of body measurements”). 
Regarding claim 14, Song and Wang teach all the features with respect to claim 1 as outlined above. Further, Song and Wang teach that a method for determining the body shape of a person comprising the steps of (See Song: Figs. 1-2, and [0066], “A categorization method for lower body shapes is provided, which uses principal component analysis (PCA) and cluster analysis for identifying body shapes reliably and objectively. In one embodiment, a computer-based method for categorizing body shape is provided comprising the steps of”): 
obtaining a three-dimensional (3D) model of the person’s body generated using a scanner (See Song: Fig. 1, and [0237], “Mass customization and automated custom clothing have recently been regarded as promising methods for the apparel industry to create well-fitting clothing for consumers; 3D body scanners are useful tools in implementing these processes. Brooks Brothers uses a 3D body scanner in their Manhattan retail store in New York to collect customers' measurements to create customized suits and utilizes their own custom 
calculating the volume of a first part of the person’s body from the 3D model (See Song: Fig. 10, and [0209], “Once all of the final variables were chosen, an additional PCA was performed with the two variables corresponding to PC4 and PC5 removed. Analysis of the remaining variables yielded 82.1% of the variations explained by three PCs with eigenvalues 1.0 and greater (with 10 total variations in the sample): PC1=30.7%, PC2=27.8% and PC3=23.6%. The three PCs were considered as appropriate for the cluster analysis since each PC had three or four variables which had high loadings for only their PC, as shown in Table 7 (FIG. 10). PC1 can be interpreted as `waist to top hip silhouette`, PC2 as `top hip to hip silhouette`, and PC3 as `buttocks prominence`. As shown in FIG. 3, each PC can clearly represent a distinctive shape from either the silhouette or profile view of the body. These PC scores were saved in the dataset, and used for the cluster analysis”); 
calculating the volume of a second part of the person’s body from the 3D model (See Wang: Figs. 1-4, and [0052], “means for deriving from the personal morphological data personal 
calculating an indication of the body shape of the person from one or more ratios between the volumes of the first and second parts, wherein the body shape indication is an indication of a body type selected from a predefined list of body shapes (See Song: Figs. 1-2, and [0078], “The second method of categorization (b) is based on circumference measurement ratios between bust, waist, high hip, abdomen, and hip. Simmons created one body shape categorization system of this type”), wherein the body shape indication is an indication of a body type selected from a predefined list of body shapes (See Song: Fig. 2, and [0072], “In another embodiment, the method uses buttocks angle and fifteen proportional measures of widths, depths, front/back depths, girths, and front/back girths of key lower body locations. In another embodiment, lower body shape groups can be categorized by K-means cluster analysis using three PC scores and two z-scores, and all individuals can be assigned to one of three lower body shape groups. In another embodiment, to classify the body shape of an individual from body scan measurements, a discriminant analysis is conducted and discriminant functions consisting of several raw measurements are developed. In a specific embodiment, an individual is classified by calculating their function scores and comparing them with the range of function scores of each body shape group. This method can be used to classify any body shape known in the art, including but not limited to, lower body shapes, upper body shapes and body shapes of target markets of different ages, sexes, or ethnicities”). 
claim 15, Song and Wang teach all the features with respect to claim 14 as outlined above. Further, Song teaches that the method of claim 14, further comprising at least one of: 
(i) scanning the person’s body, optionally using the scanner (See Song: Figs. 1-2, and [0071], “The method uses multiple measurements that can categorize silhouette and profile views of the body simultaneously. In another embodiment, the measurements can be derived from body scan data. Use of drop values of complex body measurements derived from 3D body scans make it possible to use PCA to identify components that classify body shape and not size”); and 
(ii) generating the 3D model of the person’s body, using the scanner (See Song: Fig. 5, and [0219], “From the SizeUSA database of scans, we tried to identify fit models for each of the three body shape groups, who have median sizes of all five variables. However, it was impossible to find perfect fit models, a normal outcome given the fallacy of the average man (McConville, J. T., "Anthropometry in Sizing and Design", Chapter VIII in Anthropometric Source Book, Nasa Reference Publication 1024, Volume 1: Anthropometry for Designers, National Aeronautics and Space Administration, Washington, D.C., USA (1978)). Therefore, we identified some individuals that generally represent each body shape group, and their 3D scans were provided from [TC].sup.2. To generate fit model examples (FIG. 5), we selected 3D scan files (.obj format) which could represent each body shape. Then using the 3D tools in Photoshop CS4, we manipulated and refined the 3D images to represent each silhouette in the three directions (front/side/back) most effectively. These silhouettes were adjusted to match the 
Regarding claim 16, Song and Wang teach all the features with respect to claim 14 as outlined above. Further, Song teaches that the method of claim 14, further comprising providing a graphic code arranged to encode or provide access to the body shape indication (See Songs: Fig. 1-2, and [0134], “Machine-learning systems and methods are also provided for generating good-fit patterns from a foundation pattern representation and a set of derived body measurements from a 3D body scan. In one embodiment, the machine-learning system can comprise a parametric model that encodes a template pattern to a customizable parametric representation and a learning system for predicting model parameters for a good fit for a set of body measurements”). 
Regarding claim 18, Song and Wang teach all the features with respect to claim 17 as outlined above. Further, Song teaches that the method of claim 17, further comprising at least one of: 
(i) scanning the person's body, optionally using the scanner (See Song: Figs. 1-2, and [0071], “The method uses multiple measurements that can categorize silhouette and profile views of the body simultaneously. In another embodiment, the measurements can be derived from body scan data. Use of drop values of complex body measurements derived from 3D body scans make it possible to use PCA to identify components that classify body shape and not size”); and 
(ii) generating the 3D model of the person's body using the scanner (See Song: Fig. 5, and [0219], “From the SizeUSA database of scans, we tried to identify fit models for each of the 
Regarding claim 19, Song and Wang teach all the features with respect to claim 1 as outlined above. Further, Song teaches that a machine readable medium containing instructions which when read by a machine cause that machine to perform as the body shape indicator device of claim 1 (See Songs: Fig. 1-2, and [0161], “Any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a computer readable signal medium or a computer readable storage medium. A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples (a non-exhaustive list) of the computer readable storage medium would include the following: an electrical connection having one or .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Song, etc. (US 20130315475 A1) in view of Wang (US 20070032898 A1), further in view of Barnes (US 20090099457 A1).
Regarding claim 11, Song and Wang teach all the features with respect to claim 1 as outlined above. However, Song fails to explicitly disclose that a body shape indicator device according to claim 1, in which the body volume calculator is arranged to manipulate the data output from the scanner using triple integration.
However, Barnes teaches that a body shape indicator device according to claim 1, in which the body volume calculator is arranged to manipulate the data output from the scanner using triple integration (See Barnes: Figs. 1-2, and [0100], “Step 25 represents at least the actions performed by the body volume calculator 11 and the health-calculating device 19. The body volume calculator modifies the 3-D model data and applies a triple integration to calculate the volume. It will be appreciated that any appropriate method may be used by the volume 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Song to have a body shape indicator device according to claim 1, in which the body volume calculator is arranged to manipulate the data output from the scanner using triple integration as taught by Barnes in order to provide a value that is an accurate representation of a person's health that is readily recognized as it modified to correspond to a widely known and long established BMI scale (See Barnes: Fig. 2, and [0020], “Preferably the indication of a person's health is scaled such that it corresponds to the known BMI scale. This is advantageous as it provides a value that is an accurate representation of a person's health that is readily recognized as it modified to correspond to a widely known and long established BMI scale. Preferably the indication is scaled by a constant. However, it may be scaled by a function”). Song teaches a method and system that may classify the human body shape based on the principal component analysis of the 3D body scan image analysis and the shape size measurement, while Barnes teaches a system and method that may calculate the body volume with triple integration technique to arrive at the accurate body volume metrics. Therefore, it is obvious to one of ordinary skill in the art to modify Song by Barnes to calculate the volumetric parameters with triple integration algorithm. The motivation to modify Song by Barnes is “Use of known technique to improve similar devices (methods, or products) in the same way”.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/GORDON G LIU/Primary Examiner, Art Unit 2612